
	
		I
		112th CONGRESS
		2d Session
		H. R. 5199
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain filament
		  polyester window shade material in a modified basket weave.
	
	
		1.Certain filament polyester
			 window shade material in a modified basket weave
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Window shade material composed of 100% filament polyester yarns
						in a modified basket weave with a fabric weight of 385 grams per square meter,
						with 30–40 grams per square meter of pigment on the front and an acrylic foam
						backing stabilized with ammonium stearate and aerated, applied in a 3 pass
						process in which the first and third passes are applied at 55–65 grams per
						square meter and are white in color and the second pass is applied at 55–65
						grams per square meter and is black in color (provided for in subheading
						5903.90.25)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
